        Case 1:19-cv-07771-PKC-DCF Document 59 Filed 02/03/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

KATLYN DOE,

                              Plaintiff,
              v.                                         Case No. 1:19-cv-07771-PKC-DCF
DARREN K. INDYKE AND RICHARD D. KAHN
AS JOINT PERSONAL REPRESENTATIVES OF
THE ESTATE OF JEFFREY E. EPSTEIN,
FINANCIAL TRUST COMPANY, INC., NES, LLC,
FLORIDA SCIENCE FOUNDATION, INC., LSJ,
LLC, HBRK ASSOCIATES, INC., JEGE, INC.,
                              Defendants.


                   NOTICE OF DEFENDANTS’ MOTION TO DISMISS

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and all prior

pleadings and proceedings in this action, Defendants will move this Court before the Hon. P. Kevin

Castel, United States District Judge, at the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York 10007, at a time to be scheduled by this Court, for an Order

pursuant to Rules 12(b)(1) and (6) of the Federal Rules of Civil Procedure dismissing with

prejudice Counts I, III-V, and VII-XI in their entirety and Counts II and VI in part, of Plaintiff

Katlyn Doe’s First Amended Complaint (ECF Doc. 52); and for such other and further relief as

may be just and proper.

Dated: New York, New York
       February 3, 2020
                                                  By: /s/ Bennet J. Moskowitz
                                                     Bennet J. Moskowitz
                                                     TROUTMAN SANDERS LLP
                                                     875 Third Avenue
                                                     New York, New York 10022

                                                     Attorneys for Defendants




41322246v1
